[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On the morning of March 2, 1987 the plaintiff Deborah Bogert was departing premises owned by the defendant O  G Industries when she allegedly slipped, fell and suffered injuries due to ice that had accumulated on the top of a stairway. The plaintiff has further alleged that the defendant allowed the stairs to remain in this dangerous condition for an unreasonable period of time.
The defendant has moved for summary judgment on the grounds that the plaintiff's deposition testimony unequivocally states that at the time of her fall a snow and ice storm was in progress and there had been no accumulation of ice or snow prior to that storm. The plaintiff CT Page 3528 counters that the defendant had assumed a duty to remove snow and ice during the course of a storm since this action had been taken on other occasions. However, it has been held that "a property owner, in fulfilling the duty owed to invitees upon his property to exercise reasonable diligence in removing dangerous accumulations of snow and ice, may await the end of a storm and a reasonable time thereafter before removing ice and snow from outside walks and steps."  Kraus v. Newton, 211 Conn. 191, 197-98 (1989) (emphasis added). Therefore, under the facts of this case, the plaintiff does not have a viable cause of action against the defendant.
Accordingly, the motion for summary judgment is granted.
PICKETT, J.